COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                       NO.
02-06-455-CV
 
 
GHOLAMEREZA VAFAIYAN, 
A/K/A GHOLUMREZA VAFAIYAN
AND REZA VAFAIYAN                                                          APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
             FROM
THE 89TH DISTRICT COURT OF WICHITA COUNTY
 
                                              ------------
 
 
                                MEMORANDUM
OPINION[1]
 
Gholamereza Vafaiyan, a/k/a
Gholumreza Vafaiyan and Reza Vafaiyan, pro se, is attempting to appeal the
trial court=s order
denying his motion to recuse the Honorable Mark T. Price from presiding over
his case.
 




An order denying a motion to
recuse is not appealable until a final judgment has been rendered in the case.[2]  On December 14, 2006, we notified appellant
of our concern that we lacked jurisdiction over the appeal and that, unless he
filed a response showing grounds for continuing the appeal, the appeal was
subject to dismissal for want of jurisdiction.[3]  No response has been filed.  Accordingly, we dismiss the appeal for want
of jurisdiction.[4]     
 
PER CURIAM
 
PANEL
D:  CAYCE, C.J.; LIVINGSTON and
DAUPHINOT, JJ.
 
 
DELIVERED:  JANUARY 25, 2007 
 




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. Civ. P. 18a(f); In re Union
Pac. Res. Co., 969 S.W.2d 427, 428 (Tex. 1998).


[3]See Tex. R. App. P. 42.3(a).


[4]Id.; Tex. R. App. P. 43.2(f).